Case 1:17-cr-00630-ER Document 105 Filed 07/18/19 Page 1of1

 

  

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT -DOc# , 7
SOUTHERN DISTRICT OF NEW YORK * DATE FILED}. _ 7 ~
x
UNITED STATES OF AMERICA, :
ORDER
-V.- : S6 17 Cr. 630 (ER)
MARK SCOTT,
Defendant. :
x
Ramos, D.J.:

 

Upon the application of the United States of America, it is ORDERED that the trial is set
for October 7, 2019 and the time between June 12, 2019 and October 7, 2019 is hereby excluded
under the Speedy Trial Act.!

The instant case presents particularly complex issues of law and fact as the defendant is
accused of laundering four hundred million dollars through a series of hedge funds with accounts
held abroad. Millions of victims are alleged to have been defrauded by the scheme, and a
voluminous record presents complex legal issues concerning privileged materials. 18 U.S.C. §
3161(h)(7)(B).

Accordingly, the Court finds that the ends of justice served by excluding time outweigh

the interests of the public and the defendant to a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated: July 18, 2019
New York, New York

ah

Edgardo Ramos, U.S.D.J.

 

 

! The Court advised the parties of its decision by email on April 5, 2019. This Order memorializes its decision.

 
